Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered March 9, 2006, which denied plaintiff’s motion for a default judgment and granted defendant-respondent’s cross motion to extend its time to answer, unanimously affirmed, without costs.
In light of the reasonable excuse proffered by defendant-respondent for its delay in answering the complaint, Supreme Court providently exercised its discretion in granting defendant’s cross motion pursuant to CPLR 3012 (d) (see Nason v Fisher, 309 AD2d 526 [2003]; Terrones v Morera, 295 AD2d 254 [2002]). Concur—Tom, J.P, Andrias, Marlow, McGuire and Malone, JJ.